DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to method for in vitro diagnosis of a presence of a mental disorder in a human individual or a predisposition of the human individual to the mental disorder, wherein the mental disorder is associated with a dysfunctional DISC1 protein pathway or disturbed dopamine homeostasis, the method comprising: 
a) measuring in a sample of a body tissue or fluid from the human individual the expression levels of at least two marker genes, each of which coding for at least one marker protein, wherein said marker genes are selected from the group consisting of human NKG7, RGS1, CCL4, IFNG, IL12RB2, IL13RA1, KMO, FPR2, SLC27A2, and C3; 
b) comparing measured expression levels to predetermined threshold values representing the expression levels of said marker genes in a healthy population; and 
c) based on the comparison, determining whether the human individual has the mental disorder or a predisposition to the mental disorder, wherein the measured expression levels are indicative to the mental disorder or disposition if the measured expression levels of said marker genes exceed, reach or fall below a predetermined threshold value.
Group II, claim(s) 7-10, drawn to a combination of at least two marker proteins derived from marker genes, or at least two nucleic acid molecules comprising marker genes coding for marker proteins, said marker genes being selected from the group consisting of human NKG7, RGS1, CCL4, IFNG, IL12RB2, IL13RA1, KMO, FPR2, SLC27A2, and C3, for use in in vitro diagnostics.
Group III, claim(s) 12, drawn to method for determining a response to at least one pharmaceutical compound able to correct a dysfunctional DISC1 protein pathway or disturbed dopamine homeostasis, wherein the expression levels of at least two marker genes are determined and compared according to a) and b) of the method according to claim 1, and wherein the measured expression levels indicate that the response to the pharmaceutical compound is positive if each aberrant expression level of said marker genes is normalized or at least improved.
Group IV, claim(s) 13, drawn to nonhuman transgenic animal useful for providing organs, tissues, or cells, which is able to stably express a modified gene coding for human DISC1 protein, wherein the expression level of the modified gene is higher than that of the respective wild-type gene and thus results in the formation of aggregates of the DISC1 protein within the cells, said animal representing a subset of human subjects having at least one mental disorder, for use in identification and analysis of marker proteins or genes for diagnosing mental disorders in human individuals.
Group V, claim(s) 14 and 15, drawn to a method for determining the therapeutic effect of a potentially curative pharmaceutical compound on a mental disorder, or a predisposition of a human individual to the mental disorder, associated with a dysfunctional DISC1 protein pathway or disturbed dopamine homeostasis, wherein said pharmaceutical compound is administered to a transgenic animal, and wherein it is indicated that a therapeutic effect is positive if aberrant expression levels of at least two marker genes selected from the group consisting of NKG7, RGS1, CCL4, IFNG, IL12RB2, IL13RA1, KMO, FPR2, SLC27A2, and C3 are normalized in said transgenic animal after administration of said pharmaceutical compound.
Group VI, claim(s) 16, 17 and 11, drawn to method for measuring expression levels of at least two marker genes, the method comprising: providing a sample of a body tissue or fluid from an individual, measuring in the sample the expression levels of the at least two marker genes encoding the marker proteins according to claim 7 via quantitative reverse transcription Polymerase Chain Reaction (PCR) or a high-affinity binding assay, and/or via microarray analysis, detecting the quantitative reverse transcription PCR products or a binding to the marker proteins in the high-affinity binding assay and/or the microarray.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of marker genes
A) Please select at least two marker genes from claims 1-3.
Species of additional marker genes
B) Please select one gene from Table 1.
Species of expression levels indicative of the mental disorder or disposition
C) measured expression levels are indicative to the mental disorder or disposition if each measured expression level is lower than a respective reference expression level (claim 5),
D) measured expression levels are indicative to the mental disorder or disposition if each measured expression level reaches the predetermined threshold value (claim 5),
E) measured expression levels are indicative to the mental disorder or disposition if each measured expression level falls below the predetermined threshold value (claim 5),
F) measured expression levels are indicative to the mental disorder or disposition if each measured expression level is lower than a respective reference expression level and reaches the predetermined threshold value (claim 5),
G) measured expression levels are indicative to the mental disorder or disposition if each measured expression level is lower than a respective reference expression level and falls below  the predetermined threshold value (claim 5).
Species of detection method
H) quantitative RT-PCR (claim 6),
I) high-affinity binding assay (claim 6),
J) microarray analysis (claim 6),
K) quantitative RT-PCR and microarray analysis (claim 6),
L) high-affinity binding assay and microarray analysis (claim 6),
Species of mental disorder
M) associated with dysfunctional DISC1 protein pathway (claim 1),
N) associated with disturbed dopamine homeostasis (claim 1).
Group II
Species of markers
A) please select at least two proteins selected from NKG7, RGS1, CCL4, IFNG, IL12RB2, IL13RA1, KMO, FPR2, SLC27A2, and C3 (claims 7 and 8),
B) please select at least two nucleic acid molecules selected from NKG7, RGS1, CCL4, IFNG, IL12RB2, IL13RA1, KMO, FPR2, SLC27A2, and C3 (claims 7 and 8).
Species of additional marker
C) Please select one marker from claim 9.
Group III
Species of markers
A) Please select at least two markers for examination.
Group V
Species of markers
A) Please select at least two markers for examination.
Group VI
Species of markers
A) Please select at least two markers for examination.
Species of detection method
A) quantitative RT-PCR (claims 17, 18, 11),
B) high-affinity binding assay (claim 17),
C) microarray analysis (claim 17),
D) qRT-PCR and microarray analysis (claim 17),
E) high-affinity binding assay and microarray analysis (claim 17),
F) at least two antibodies and two secondary antibodies (claim 18, 11).
Applicant is required, in reply to this action, to elect a single species from each of the sets of species for an elected group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 7, 12, 13, 14, 16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: for Groups I and II, the particulars of the combination of the markers are not claimed, therefore as any two markers can be selected, there are 45 possible combinations of at least two markers, 120 possible combinations of at least three markers, etc. Since neither Group I nor Group II requires all possible combinations of all 10 markers, the groups do not have a unifying special technical feature.
The Groups I, III, V and VI are different methods, therefore they do not possess a unifying special technical feature. Groups III, V and VI do not use the combination of Group II.
Finally, the transgenic animal of Group IV is taught by Clapcote et al. (Neuron, vol. 54, pp. 387-402, 2007), therefore it does not constitute a unifying special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            March 24, 2021